[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The plaintiff argument that the action falls within the ambit of Connecticut General Statute section 31-293a rather than Connecticut General Statute section 31-284 is not persuasive.
The former statute creates an exception for actions brought against a fellow employee. It does not allow a direct suit against an employee.
Our Supreme Court in Goodwin vs. Pratt, 110 Conn. App. 618,622 stated that — "Connecticut General Statute section31-293a allows suits among co-employees otherwise prohibited by the Workman's Compensation Act . . ."
Motion for Summary Judgment is granted.
Mihalakos, J.